Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158173 & (11)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  SCOTT KURASHIGE, Ph.D., and                                                                       Elizabeth T. Clement,
  EMILY LAWSIN, M.A.,                                                                                                Justices
           Plaintiffs-Appellees,
  v                                                                SC: 158173
                                                                   COA: 344559
                                                                   Washtenaw CC: 16-001111-CD
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 23, 2018 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

         BERNSTEIN, J., did not participate due to a familial relationship with a person
  associated with the case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2018
         d0920
                                                                              Clerk